IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                            :   No. 1333 Disciplinary Docket No. 3
                                            :
                                            :   No. 177 DB 2007
ITZCHAK E. KORNFELD                         :
                                            :   Attorney Registration No. 68345
                                            :
PETITION FOR REINSTATEMENT                  :   (Philadelphia)


                                        ORDER


PER CURIAM


       AND NOW, this 16th day of December, 2014, upon consideration of the Report and

Recommendations of the Disciplinary Board and Dissenting Opinion dated August 27,

2014, the Petition for Reinstatement is granted.

       Pursuant to Rule 218(f), Pa.R.D.E., petitioner is directed to pay the expenses

incurred by the Board in the investigation and processing of the Petition for Reinstatement.